Citation Nr: 0810446	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  98-19 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to December 
1976.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio which, in pertinent part, denied service 
connection for a digestive disorder.  

In March 2001, a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.

This matter was previously before the Board in April 2001 and 
September 2004 and was remanded on both occasions for further 
development.  After accomplishing the requested action to the 
extent possible by the agency of original jurisdiction (AOJ), 
this matter was returned to the Board for further appellate 
consideration.

As a final preliminary matter, it is noted that the veteran's 
initial claim for compensation submitted in April 1998 
included the issue of entitlement to service connection for 
hypertension.  That issue was never adjudicated by the RO.  
It is noted that the Board referred this matter to the RO for 
appropriate action in its September 2004 remand.  As it 
appears no action has been taken regarding this issue, the 
Board will again refer this matter back to the RO for 
appropriate action.  


FINDING OF FACT

The probative, competent clinical evidence of record does not 
establish that the veteran's current gastrointestinal 
disability is related to active service.




CONCLUSION OF LAW

A gastrointestinal disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

VA satisfied its duty to notify as to the claim by means of 
June 2001, November 2004, December 2005, and August 2006 
letters from VA to the appellant.  These letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit pertinent evidence 
and/or information in his possession to the AOJ.  
Additionally, the August 2006 letter informed the veteran as 
to the law pertaining to the assignment of a disability 
rating and effective date as the Court required in 
Dingess/Hartman.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process, which has 
been accomplished in this case as noted above.  Pelegrini, 18 
Vet. App. at 120.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
Travel Board hearing.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  The veteran 
was afforded an appropriate VA examination in October 2006 to 
determine whether the veteran had a gastrointestinal 
disability and whether any such condition was attributable to 
service.  As such, the Board notes that sufficient competent 
medical evidence is of record to make a decision on this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis
 
According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The veteran contends that service connection is warranted for 
a gastrointestinal (GI) disability.  The veteran contends 
that he currently has what he calls an irritated stomach and 
gets a heartburn-like condition all the time.  He contends 
that his current condition is similar to what he was seen for 
on several occasions during active duty.  He veteran also 
contends that he has self-treated a gastrointestinal disorder 
with antacids since service.  See December 2000 VA Form 646; 
see also August 2004 Appellant's Brief (noting that the 
veteran was seen several times in service for what was 
believed to be an ulcer and it is his belief that this 
condition is still present).  

The Board initially notes that the record contains a report 
of a VA gastrointestinal/ liver examination conducted in 
October 2006 with an upper GI study, dated in December 2006, 
and a later addendum.  The October 2006 examination report 
indicated that the veteran did not have any gastrointestinal 
complaints.  It was noted that the veteran was asymptomatic 
and that a diagnosis of an ulcer could only be done by either 
an esophagogastroduodenoscopy (EGD) or an upper GI series.  
The October 2006 VA examination report indicated that the 
veteran refused to have an EGD and elected to have an upper 
gastrointestinal series instead.  The examination report 
indicated that conclusion would be added as an addendum once 
the required laboratory and radiology had been completed.  A 
December 2006 upper GI study revealed an impression of 
minimal "gastroesophageal reflux is small hiatal hernia" 
and irregular appearance of the duodenal bulb which may be 
due to some scarring from prior peptic ulcer disease (PUD).  
It was noted that there was no current active PUD on upper GI 
contrast study, but some gastroesophageal reflux disease 
(GERD) was noted on this study.  Therefore, with resolution 
of any doubt in favor of the veteran, the Board finds that 
the first element of a service connection claim, that of a 
current disability, has been met.  

With respect to the second element of a service connection 
claim, that of in-service incurrence, the veteran's service 
medical records have been reviewed.  The veteran's December 
1967 clinical pre-induction examination and report of medical 
history do not reflect any abdominal or gastrointestinal 
complaints or findings.   Service medical records reflect 
that the veteran was seen in December 1971, October 1972, 
March 1973, June 1976, and November 1976 with complaints of 
epigastric pain and occasional emesis.  However, these 
service medical records do not reflect that a diagnosis was 
reached.  The November 1976 service medical record noted a 
possible ulcer.  A June 1973 periodic clinical examination 
and the veteran's September 1976 clinical separation 
examination were each normal.

Following discharge, the post-service medical evidence does 
not demonstrate any findings regarding a gastrointestinal 
disorder until approximately January 1988, when the veteran 
was seen at Kaiser Permanente.  The 1988 private medical 
record from Kaiser indicates that the veteran complained of 
epigastric pain of two to four month duration.  A history of 
peptic symptoms was also noted.  In this regard, the Board 
notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service (the veteran was discharged in 1976), can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this regard, the 
veteran has testified that he did not see a physician after 
service (until the 1980s) and once he did seek treatment, he 
was not diagnosed with anything.  (See Board Transcript 
"Tr." at 4-7.)  (See also RO Transcript at 2-3).  After the 
1988 private medical record, an April 1998 VA treatment 
record reflects that the veteran complained of being dizzy, 
having abdominal cramps, and vomiting.  The impression was 
dehydration, with a question of whether it was secondary to 
viral gastroenteritis.  A June 1998 VA general examination 
report reflects that, upon physical examination of the 
veteran's abdomen, the examiner noted it to be flat, soft, 
and without tenderness.  There was no organomegaly and the 
veteran's bowel sounds were normal.  The June 1998 
examination report did not provide a gastrointestinal-related 
diagnosis.  An October 2001 private medical record from 
University Hospital of Cleveland indicates that the veteran 
was seen for being "queasy all week."  A clinical 
impression was not provided.  Additionally, a March 2003 VA 
treatment record indicates complaints of persistent 
epigastric pain; however, a related diagnosis was not 
provided in this treatment record.

Regarding a medical nexus, the record contains an addendum, 
dated in July 2007, to the October 2006 VA examination and 
December 2006 upper gastrointestinal study.  After a review 
of the claims file, the same VA examiners involved with the 
2006 VA examination and gastrointestinal study, opined that 
it "is impossible to state that the veteran's current 
gastrointestinal status is in any way related to his reported 
gastrointestinal complaints from military service without 
resorting to speculation."  The Board notes that this 
opinion does not rise to the level of equipoise.  See Chotta 
v. Peake, No. 05-3204 (U.S. Vet. App. Mar. 11, 2008) (noting, 
in the context of an increased rating claim, that if the 
level of the appellant's disability . . . cannot be 
determined without resorting to speculation, then it has not 
been proven to the level of equipoise and a staged rating is 
not appropriate); see also 38 C.F.R. § 3.102 (2007) (noting 
that the Board may not award benefits when the award would be 
based upon pure speculation).  Further, these VA examiners, 
an endocrinologist and a gastroenterologist, stated that an 
opinion was not possible because the veteran denied any 
gastrointestinal complaints or problems at the time of the 
October 2006 VA examination.  It was also noted that the 
veteran takes a proton-pump inhibitor (PPI) for reported 
reflux.  The Board finds the above opinion to be highly 
probative based on the review of the claims folder, physical 
examination (performed at the time of the October 2006 
examination) and the special qualifications of these 
examiners (as noted above).  Moreover, no competent opinion 
of record, VA or private, links the veteran's current 
gastrointestinal disability to his complaints of epigastric 
pain in service.  Thus, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a gastrointestinal disability on a direct 
nonpresumptive basis.  

The Board acknowledges the veteran's belief that he has a 
current gastrointestinal disability that was incurred during 
active service.  While the veteran is competent to discuss 
his symptoms and history concerning this disability, he has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation, and thus his etiological opinion lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu, 2 Vet. App. at 494-95.

In conclusion, the probative, competent medical evidence does 
not relate the veteran's current gastrointestinal disability 
to his active service.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a gastrointestinal 
disability is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


